 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     BILL C. SOLOMON
 3   Assistant U.S. Attorney
     State Bar No. 020012
 4   KATHERINE R. BRANCH
     Assistant U.S. Attorney
 5   State Bar No. 025128
     Two Renaissance Square
 6   40 North Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4449
 7   Telephone: (602) 514-7500
     Facsimile: (602) 514-7693
 8   E-Mail: William.Solomon@usdoj.gov
              Katherine.Branch@usdoj.gov
 9
     Attorneys for the United States of America
10
11                      IN THE UNITED STATES DISTRICT COURT
12                             FOR THE DISTRICT OF ARIZONA
13
      United States of America,
                                                     No. CV-19-04678-PHX-SPL (JFM)
14
                          Petitioner,
15                                                   MEMORANDUM REGARDING
              v.                                     INVOLUNTARY FEEDING OF
16                                                    IMMIGRATION DETAINEE
      Eugenii Glushchenko,
17
                          Respondent.
18
19         The United States hereby submits this memorandum regarding its interests in
20   continuing to involuntarily feed Respondent, in compliance with this Court’s order dated
21   July 16, 2019 (Doc. 8).
22                                      MEMORANDUM
23      I. Status and Background of Respondent’s Immigration Proceedings
24         Mr. Glushchenko is a native of the Union of Soviet Socialist Republics (USSR) and
25   citizen of Russia, who was born in 1982 in the USSR. Ex. 1. On or about September 2,
26   2018, Mr. Glushchenko was found near mile marker 77 along State Route 85, near
27   Lukeville, Arizona, after having entered the United States without inspection by an
28   immigration officer by walking through the desert near Sonoyta, Mexico. Exs. 2, 3. On
 1   or about September 21, 2018, the Department of Homeland Security (DHS) determined
 2   Mr. Glushchenko to be inadmissible pursuant to § 212(a)(7)(A)(i)(I) of the Immigration
 3   and Nationality Act (INA) as an immigrant not in possession of a valid unexpired
 4   immigrant visa, reentry permit, border crossing card, or other valid entry document
 5   required by the INA. Ex. 4.
 6          On October 9, 2018, DHS placed Mr. Glushchenko into removal proceedings under
 7   INA § 240 by issuing him a Notice to Appear (NTA), charging him as removable from the
 8   United States pursuant to INA § 212(a)(6)(A)(i), as an alien present in the United States
 9   without being admitted or paroled, or who arrived in the United States at any time or place
10   other than as designated by the Attorney General. Ex. 5. On January 18, 2019, an
11   Immigration Judge at the Eloy Detention Center (EDC) sustained the charge of
12   removability in the NTA. Exs. 5, 7. On that same date, the Immigration Judge construed
13   Mr. Glushchenko’s appeal to the Board as a request for custody redetermination, but took
14   no action on the request in order to give Mr. Glushchenko time to gather evidence in
15   support of his request for a bond and/or to obtain an attorney. Ex. 6.
16       II. Weighing of Interests in Involuntarily Feeding Respondent
17           A.   Regulating Mr. Glushchenko’s Hunger Strike by Involuntarily
                  Monitoring, Hydrating, and Feeding Him Does Not Violate the First
18                Amendment. 1
19          “The First Amendment literally forbids the abridgment only of ‘speech,’” but the
20   Supreme Court has “long recognized that its protection does not end at the spoken or
21
22   1
       In the order dated July 16, 2019, this Court ordered the United States to explain how its
     interests in continuing to involuntarily feed Respondent outweigh vindication of
23   Respondent’s First and Fourteenth Amendment rights. See Doc. 8 at 2. The Fourteenth
24   Amendment prohibits states from depriving any person of life, liberty without due process
     of law and from denying to any person within their jurisdictions the equal protection of the
25   laws. Although the Bill of Rights, including the First Amendment, originally applied only
     to the Federal Government, the Supreme Court has now applied many of those rights
26   against the states through the Due Process Clause of the Fourteenth Amendment. See, e.g.,
     McDonald v. City of Chicago, Ill., 561 U.S. 742 (2010). Because this case does not involve
27   state action, but only action by the Federal Government, the Fourteenth Amendment is not
     implicated here. The United States, therefore, will address only the First Amendment
28   interests this case may implicate.

                                                  2
 1   written word.” Texas v. Johnson, 491 U.S. 397, 404 (1989). The Supreme Court has,
 2   however, rejected “the view that an apparently limitless variety of conduct can be labeled
 3   ‘speech’ whenever the person engaging in the conduct intends thereby to express an idea.”
 4   U.S. v. O’brien, 391 U.S. 367, 376 (1968).
 5          While “a hunger strike may be protected by the First Amendment if it was intended
 6   to convey a particular message,” Stefanoff v. Hays Cty., Tex., 154 F.3d 523, 527 (5th Cir.
 7   1998), in deciding whether particular conduct possesses sufficient communicative
 8   elements to bring the First Amendment into play, the Supreme Court has “asked whether
 9   an intent to convey a particularized message was present, and whether the likelihood was
10   great that the message would be understood by those who viewed it.” Johnson, 491 U.S.
11   at 404 (internal quotation and punctuation marks, and citation, omitted).
12          In contrast to many of the cases in which the Supreme Court has recognized the
13   expressive nature of conduct under the First Amendment, Mr. Glushchenko’s hunger strike
14   does not appear to be intended to convey any particular message. See Tinker v. Des Moines
15   Indep. Cmty. School Dist., 393 U.S. 503, 505 (1969) (recognizing the expressive nature of
16   students’ wearing of black armbands to protest American military involvement in
17   Vietnam); Brown v. Lousiana, 383 U.S. 131, 141-42 (1966) (recognizing the expressive
18   conduct of a sit-in by blacks in a “whites only” area to protest segregation); Schacht v.
19   United States, 398 U.S. 58 (recognizing as expressive conduct the wearing of American
20   military uniforms in a dramatic presentation criticizing American involvement in
21   Vietnam); Spence v. Washington, 418 U.S. 405, 409-10 (finding that attaching a peace sign
22   to the flag is expressive conduct); and West Virginia Bd. of Educ. v. Barnette, 319 U.S.
23   624, 632 (1943) (recognizing that a refusal to salute the flag was expressive conduct).
24   Instead, Mr. Glushchenko has alternatively told Enforcement and Removal Operations
25   officials that “he was not eating because he was not hungry, or that he will not eat until he
26   is released from detention.” Decl. of Jason Ciliberti at ¶ 7 (Doc. 1-3). Thus, unlike the
27   long line of cases in which the Supreme has found conduct to be expressive and, therefore,
28   constitutionally protected, no intent to convey a particularized message is evident in Mr.


                                                  3
 1   Glushchenko’s hunger strike. Moreover, even if there was some intent to convey a
 2   particularized message, there is no great likelihood that the message would be understood
 3   by those who viewed it.        See Johnson, 491 U.S. at 404.         For these reasons, Mr.
 4   Glushchenko’s hunger strike does not constitute expressive conduct protected by the First
 5   Amendment.
 6          Although it appears Mr. Glushchenko’s hunger strike is not intended to convey any
 7   particular message, his conduct clearly involves the “nonspeech” element of refusing to
 8   take in hydration or nourishment. Even assuming for the sake of argument that his hunger
 9   strike is intended to convey a particular message, the Supreme Court has held that “when
10   ‘speech’ and ‘nonspeech’ elements are combined in the same course of conduct, a
11   sufficiently important governmental interest in regulating the nonspeech element can
12   justify incidental limitations on First Amendment Freedoms.” O’brien, 391 U.S. at 376.
13   “[A] government regulation is sufficiently justified if it furthers an important or substantial
14   government interest; if the governmental interest is unrelated to the suppression of free
15   expression; and if the incidental restriction on alleged First Amendment freedoms is no
16   greater than essential to the furtherance of that interest.” Id. at 377.
17          Here, the regulation of Mr. Glushchenko’s hunger strike by involuntarily
18   monitoring, hydrating, and feeding him is sufficiently justified because it furthers the
19   important and substantial interest of preserving the health and life of an immigration
20   detainee, Mr. Glushchenko. Doc. 1-3, Ciliberti Decl. at ¶¶ 17(a), 17(i). Furthermore,
21   preserving Mr. Glushchenko’s health and life by involuntarily monitoring, hydrating, and
22   feeding him maintains the security and discipline of the Eloy Detention Center (EDC). Id.
23   at ¶¶ 17(a), 17(c), 17(d)-(f). Moreover, not only are these governmental interests unrelated
24   to the suppression of free speech, but any incidental restriction they may impose on free
25   speech is no greater than essential to further these important interests.           Thus, the
26   governmental interests in regulating the nonspeech element of Mr. Glushchenko’s hunger
27   strike fully justify any incidental limitations on his First Amendment Freedoms. See
28   O’brien, 391 U.S. at 376.


                                                    4
 1          B.     Involuntarily Feeding Mr. Glushchenko Based on a Medical Emergency
                   Does Not Violate His Constitutional Rights.
 2
            The majority of courts to have considered the question of force-feeding, even in
 3
     cases where detainees were not involved in criminal conduct, have held that an order
 4
     authorizing force-feeding based on a medical emergency does not violate a hunger-striking
 5
     prisoner’s constitutional rights. Grand Jury Subpoena John Doe v. United States, 150 F.3d
 6
     170, 171-72 (2nd Cir. 1998). In addition, “the overwhelming majority of courts have
 7
     concluded … that absent exceptional circumstances prison officials may force-feed a
 8
     starving inmate actually facing the risk of death.” Aamer v. Obama, 742 F.3d 1023, 1041
 9
     (D.C. Cir. 2014). Moreover, “[t]he mere allegation of force-feeding does not describe a
10
     constitutional violation.” Martinez v. Turner, 977 F.2d 421, 423 (8th Cir. 1992).
11
            In Aamer, 742 F.3d at 1026-27, 1043, three nonresident-alien detainees who,
12
     remained in custody despite having been cleared for release, brought suit in connection
13
     with their non-court-ordered force-feeding, or threat of force-feeding, while detained at the
14
     Guantanamo Bay Naval Station. They claimed “that the government’s force-feeding of
15
     hunger-striking detainees violate[d] their constitutionally protected liberty interest–
16
     specifically, the right to be free from unwanted medical treatment….” Id. at 1038. The
17
     court assumed, without deciding, that the constitutional right to be free from unwanted
18
     medical treatment extends to nonresident aliens detained at Guantanamo and that it should
19
     use the Turner framework to evaluate the petitioners’ claims. Id. at 1039.
20
            “In Turner, the Supreme Court set forth the general test for assessing the legality of
21
     a prison regulation that ‘impinges on’ an inmate’s constitutional rights, holding that such
22
     a regulation is ‘valid if it is reasonably related to legitimate penological interests.’” Id. at
23
     1039 (quoting Turner v. Safley, 482 U.S. 78, 89 (1987)). “The very premise of Turner is
24
     that a prison regulation that impinges on inmates’ constitutional rights may nonetheless be
25
     valid.” Id. (internal quotation marks and citation omitted). In other words, “although
26
     prison walls do not form a barrier separating prison inmates from the protections of the
27
     Constitution, they do substantially change the nature and scope of those constitutional
28


                                                    5
 1   protections, as well as the degree of scrutiny that courts will employ in assessing alleged
 2   violations.” Id. (Internal quotation marks and citation omitted).
 3          In Aamer, the government identified two penological interests at stake, “preserving
 4   the lives of those in its custody and maintaining the security and discipline in the detention
 5   facility.” Id. at 1040. The D.C. Circuit acknowledged that “many courts have concluded
 6   that such interests are legitimate and justify prison officials’ force-feeding of hunger-
 7   striking inmates.” Id. (discussing numerous cases in which courts have found preservation
 8   of life of those in custody and maintaining security and discipline in the detention facility
 9   legitimate interests that justify force-feeding).
10          The Department of Homeland Security (DHS), U.S Immigration and Customs
11   Enforcement (ICE), has expressed penological interests in this case that are nearly identical
12   to the interests expressed in Aamer. First, and foremost, ICE is obligated to maintain the
13   safety and security of the ICE detainees housed at the EDC and provide for the health and
14   well-being of the detainees. Doc. 1-3, Ciliberti Decl. at ¶ 17(a). Included in that obligation
15   is the responsibility to ensure appropriate medical care to detainees and to act to preserve
16   and protect detainees’ lives while they are detained at the EDC. Id. at ¶ 17(i). Allowing a
17   detainee to cause his own death without staff intervention would completely undermine
18   DHS’s obligation to render appropriate medical care and prevent detainee suicides. Id. at
19   ¶ 17(c).
20          If other detainees were to become aware of a hunger-striker’s death due to inaction
21   by EDC staff, those detainees may lose confidence in the skills, abilities, or willingness of
22   EDC staff to administer medical care. Id. at ¶ 17(d). Those detainees may become
23   reluctant to seek treatment from EDC medical staff, reluctant to accept recommended
24   treatments, and may decide there is a need to second-guess the judgments of medical
25   staff. Id. They may simply refrain from seeking treatment for their illnesses, leading to
26   emergency situations that could have been avoided had the detainee sought medical help
27   at an earlier time. Id.
28          If ICE were simply to allow Mr. Glushchenko to die, without intervening to save


                                                    6
 1   him, it is quite possible that security and discipline at the EDC could be adversely affected.
 2   Other EDC detainees could act alone or in groups to disrupt operation of the EDC by
 3   engaging in hunger strikes or in other disruptive or violent acts directed at staff to express
 4   detainee anger, resentment, and frustration. Id. at ¶ 17(a). Other detainees may also engage
 5   in hunger strikes to attempt to manipulate staff to gain various benefits and privileges. Id.
 6   at ¶ 17(f). Without the ability to intervene when medically necessary, the EDC will be
 7   forced to choose between letting a detainee die or giving in to his wishes. Id.
 8            As noted in the United States’ Status Report (Doc. 7), on July 12, 2019, medical
 9   personnel determined that it was necessary to involuntarily feed Mr. Glushchenko, but he
10   was able to dislodge the nasogastric tube on both attempts. Since then, Mr. Glushchenko
11   has largely voluntarily consumed the nutritional supplement after much coaxing by medical
12   staff, but on two occasions, Mr. Glushchenko refused to voluntarily consume the
13   supplement, relenting only after the security team was assembled to place the nasogastric
14   tube. Doc. 7-1, Decl. of Dale Welsch, PA-C at ¶¶ 8, 9. Mr. Glushchenko continues to
15   refuse to be weighed, is unable to walk, and is severely emaciated. Ex. 8, Decl. of Dale
16   Welsh, PA-C, dated July 18, 2019, at ¶ 10. His lab work remains abnormal.
17         III.     Conclusion
18            The regulation of Mr. Glushchenko’s hunger strike by involuntarily feeding him is
19   valid because it is reasonably related to the penological interests at stake here, namely, the
20   preservation of Mr. Glushchenko’s health and life, and the maintenance of security and
21   discipline at the EDC. Even if involuntarily feeding Mr. Glushchenko impinges upon his
22   constitutional rights, which DHS does not concede, DHS’s interests in preserving Mr.
23   Glushchenko’s health and life and in maintaining security and discipline at the EDC justify
24   regulating Mr. Glushchenko’s hunger strike by involuntary feeding him as medically
25   necessary.
26   ///
27   ///
28   ///


                                                   7
 1   Respectfully submitted the 18th day of July, 2019.
 2                                            MICHAEL BAILEY
                                              United States Attorney
 3                                            District of Arizona
 4                                            s/Bill C. Solomon
 5                                            BILL C. SOLOMON
                                              KATHERINE R. BRANCH
 6                                            Assistant U.S. Attorneys
                                              Attorneys for the United States of
 7                                            America

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          8
 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on July 18, 2019, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the following CM/ECF registrants:
 5
 6         Christopher D. Thomas
           Kristine J. Beaudoin
 7         PERKINS COIE, LLP
           2901 N. Central Ave., Suite 2000
 8
           Phoenix, AZ 85012-2788
 9         Tel: (602) 351-8000
           Fax: (602) 648-7000
10         Email: CThomas@perkinscoie.com
11                KBeaudoin@perkinscoie.com
                  DocketPHX@perkinscoie.com
12         Attorneys for Respondent
13
14
15   s/ Lauren M. Routen
     United States Attorney’s Office
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                9
